Citation Nr: 0925294	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-17 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches (claimed as residual of head trauma) and, if so, 
whether service connection is warranted.  

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a mouth disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral hand 
disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 
1971.  His list of medals and decorations includes the Combat 
Infantryman Badge (CIB).

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

In February 2009, the Veteran testified at a Board hearing 
held by videoconference before the undersigned.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the record was held open for 30 days 
following the Board hearing in order to allow the Veteran 
additional time and opportunity to submit evidence in support 
of his appeal.  However, no additional evidence has been 
received.  Thus, the Board will proceed with appellate 
review.        

The issues of entitlement to service connection for a 
bilateral hand and service connection for a bilateral foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1989 rating decision, the RO 
reopened the Veteran's claim of service connection for 
headaches, but denied the claim on the merits because service 
treatment records contained no reference to headaches and the 
evidence showed that the Veteran's headaches were secondary 
to a brain tumor which developed many years after discharge 
from service.  

2.  Evidence received subsequent to the January 1989 RO 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The evidence does not show that the Veteran currently 
suffers from an eye disorder that is related to active 
military service.  

4.  The evidence does not show that the Veteran currently 
suffers from a mouth disorder that was caused or aggravated 
by a service-connected disability.  The Veteran is not 
service-connected for residuals of a head injury or a seizure 
disorder.  Also, the Veteran does not have a dental condition 
or disability, to include periodontal disease, extracted or 
impacted teeth, as a result of combat wounds or other trauma 
during his active military service or aggravation thereby, 
and he does not meet the requirements for service connection 
for the limited purpose of receiving VA outpatient treatment.

5.  The evidence does not show that the Veteran currently 
suffers from a back disorder that is related to active 
military service.  


CONCLUSIONS OF LAW

1.  The January 1989 RO rating decision is final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).   

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for headaches 
(claimed as residual of head trauma) is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2008).

3.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).   

4.  The criteria for entitlement to service connection for a 
mouth disorder, for purposes of either compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.310(a), 3.381, 4.150, 17.161 (2008).

5.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In notice letters dated in November 2005 and March 2006, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits and described the types of evidence that the Veteran 
should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in said 
correspondence.  In the November 2005 VCAA notice letter, the 
RO further advised the Veteran of what the evidence must show 
to establish entitlement to an increased evaluation for a 
service-connected disability and, thus, provided notice 
regarding the element of degree of disability with respect to 
the claims.     

Although the aforementioned VCAA notice letters did not 
provide adequate notice regarding the element of effective 
date prior to the rating decision that denied the claims, 
such notice defect constitutes harmless error in this case.  
The Veteran's claims are being denied for reasons explained 
in greater detail below and, consequently, no disability 
rating or effective date will be assigned.  Thus, the notice 
defect is rendered moot with respect to those claims.  

In particular regard to the Veteran's request to reopen his 
previously disallowed claim of service connection for 
headaches, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously denied 
claim.  VA must additionally look at the bases for the denial 
in the prior decision and notify the claimant of what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

In both the November 2005 and March 2006 VCAA notice letters, 
the RO advised the Veteran of the evidence necessary to 
establish the underlying claim of service connection for 
headaches.  The Veteran was also advised that his claim was 
previously denied and the decision had become final so new 
and material evidence was needed to reopen the claim in the 
November 2005 VCAA notice letter.  The RO further provided 
the definition of new and material evidence that was 
applicable to the Veteran's request to reopen.  However, the 
Board observes that the RO identified the wrong rating 
decision (i.e., September 1987) as the last prior denial and, 
as a result, provided the wrong information regarding what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the prior denial.  The record shows, however, that the 
last final denial of the claim for service connection for 
headaches was in January 1989, and that service connection 
for brain disease due to head trauma was last denied in 
November 1999.  

Nonetheless, the RO accurately identified the last final 
denial as the January 1989 rating decision and provided the 
reason for the prior denial in the July 2008 supplemental 
statement of the case (SSOC) and the Veteran and his 
representative have had ample time and opportunity to submit 
argument and evidence in support of the claim since the 
issuance of the SSOC.  Indeed, the Veteran provided relevant 
hearing testimony with respect to the claim in February 2009.  
The crux of his testimony was his argument that his headaches 
were due to inservice head/brain trauma.  He also expressed 
an understanding that he needed to submit medical evidence 
establishing such a relationship.  Thus, it is reasonable to 
expect that the Veteran understood what evidence he needed to 
submit to reopen his previously disallowed claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Furthermore, the 
record reflects that the Veteran has had a meaningful 
opportunity to participate in the adjudication of this appeal 
such that any lack of notice did not affect the essential 
fairness of the adjudication.   

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
service records are of record and post-service treatment 
records identified as relevant to the Veteran's claims are 
associated with the claims folder, to the extent possible.  
Notably, private medical records from 1977 to 1980 from the 
Marion Correctional Institution where the Veteran was an 
inmate are noted to have been destroyed and are unavailable 
for review.  See VA Form 119 dated July 27, 1998.  The record 
also includes several written statements from the Veteran and 
the February 2009 hearing transcript.

The Board notes that the Veteran reported at the February 
2009 Board hearing that he was hospitalized for three weeks 
after having fallen from a telephone pole and injuring his 
head, back, and feet in April 1970 while serving in Vietnam 
and, further, was hospitalized for two weeks in service after 
having cut his hand on concertina wire resulting in 
cellulitis.  No in-service hospitalization records are of 
record.  However, as there is no indication in the record 
that the service treatment records are incomplete and the 
service treatment records of record document the Veteran's 
treatment for left thumb cellulitis and foot problems, as 
will be explained in the Remand portion below, but make no 
mention of a fall from a telephone pole or any other claimed 
injury resulting therefrom, the Board is satisfied that it 
has all relevant records from the Veteran's period of active 
military service and does not find that a remand to attempt 
to obtain any hospitalization records is necessary in this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

The Board also notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  However, the Board 
finds that the evidence, which reveals that the Veteran did 
not have the claimed disorders during service, does not 
include credible evidence of a head injury in service, and 
does not reflect competent evidence showing a nexus between 
service or a service-connected disability and any of the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
service and post-service medical records provide no basis to 
grant these claims as will be explained in greater detail 
below, and in fact provide evidence against these claims, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  Moreover, with respect to the Veteran's 
request to reopen a previously disallowed claim, no medical 
examination or opinion is needed because the Veteran's claim 
is not found to be reopened by way of the submission of new 
and material evidence for reasons explained below.  38 C.F.R. 
§ 3.159(c)(4)(2008).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for headaches claimed as residual of head trauma.  
This claim is based upon the same factual basis as his 
previous claim, which was last denied in the January 1989 
rating decision that became final.  Although additional 
service personnel records have been associated with the 
claims folder since the last final denial, these records are 
not relevant to the claim as they essentially contain 
information that was already of record at the time of the 
January 1989 denial.  See 38 C.F.R. § 3.156(c).  Both sets of 
records document the medal/decorations the Veteran received, 
his military occupational specialty (MOS), and the units that 
he served in.  Put another way, the "new" records were 
essentially duplicative of those already contained in the 
claims file.  In consideration of the foregoing, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).
  
In its January 1989 rating decision, the RO reopened the 
Veteran's claim of service connection for headaches and 
denied the claim on the merits because service treatment 
records contained no reference to headaches and the evidence 
showed that the Veteran's headaches were secondary to a brain 
tumor which developed many years after discharge from 
service.  The Veteran received notification of the denial of 
his claim and was advised regarding his appellate rights in 
March 1989; however, he did not timely appeal the decision 
and it became final.  The pertinent evidence of record at the 
time of the January 1989 rating decision included the 
Veteran's service treatment records, the DD Form 214, 
documents from the Center for Stress Recovery, the November 
1988 VA examination reports, and written statements from the 
Veteran.  The November 1988 VA examination, in particular, 
noted that the Veteran underwent surgery for a brain tumor in 
February 1988, and that his post-operative symptoms included 
chronic headaches.  The November 1999 rating decision that 
denied service connection for brain disease similarly found 
that his brain disease was a result of cyst and not trauma.

The evidence received since the January 1989 rating decision 
consists of post-service treatment records from 1987 to 2008 
to include an August 1998 inmate transfer medical information 
sheet, the February 2009 Board hearing transcript, and 
additional written statements submitted by the Veteran and/or 
his representative. 

After review of the evidence received since January 1989, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  Indeed, none of the 
evidence associated with the claims folder since the January 
1989 rating decision shows a nexus relationship between the 
Veteran's headaches and his period of active military 
service, to include his purported head injury.  In this 
regard, the Board notes that the newly submitted post-service 
treatment records include no competent medical evidence to 
include an opinion linking the Veteran's headaches to 
service.  The evidence instead relates the headaches to 
stress.  While the Veteran reported in his written statements 
as well as at the Board hearing that his claimed headaches 
began in service, his statements are essentially duplicative 
of statements included in the record at the time of the 
January 1989 denial.  Furthermore, as noted, the service 
personnel records include no pertinent information with 
respect to the Veteran's claim that was not already of record 
at the time of the January 1989 denial.  

Thus, while there is new evidence that has been received 
subsequent to the January 1989 rating decision because it was 
not previously considered by VA, the evidence is not also 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's claim for service 
connection for headaches claimed as residual to head trauma 
is not reopened.  The Veteran's appeal is denied.    

Service Connection for an Eye Disorder

The Veteran seeks service connection for an eye disorder.  He 
specifically asserts that he suffered a head trauma after 
falling off a telephone pole during his period of active 
service and that he developed an eye disorder as a result of 
the in-service head injury.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

The Board initially notes that the Veteran is shown to be in 
receipt of the Combat Infantryman Badge (CIB), which 
indicates that he engaged in combat with the enemy.  However, 
the Veteran does not allege that his claimed head injury was 
related to his combat service.  The Veteran reported at the 
Board hearing that he had suffered a head injury due to 
falling off a telephone pole after having been transferred 
from infantry to signal.  He states that he came under enemy 
fire, and that, as a result of trying to descend the pole 
quickly, he struck his head.  Transcript at 7.  The question 
of whether his testimony should be accepted under 38 U.S.C.A. 
§ 1154(b) must therefore be considered.  

In this regard, the undersigned did not find the Veteran 
credible.  His testimony was not consistent with other 
statements he has given.  While he has previously alleged 
that his he fell from a telephone, his history of falling as 
a result of coming under gun fire was only a recently raised 
argument.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Thus, in 
consideration of the entire record along with his testimony, 
the presumption afforded combat veterans under 38 U.S.C.A. 
§ 1154 is not applicable with respect to the claimed head 
injury. 

Service treatment records are absent of any references to eye 
problems or a head injury.  Although it is noted that the 
Veteran acknowledged having frequent or severe headaches on 
his November 1970 report of medical history, it was further 
noted that such symptomatology was related to his nervousness 
and concern over a 212 discharge for unfitness; the Veteran 
specifically denied having a history of head injury and any 
eye or vision problems on the report.  Moreover, the Veteran 
was noted to have a visual acuity of 20/20 bilaterally and 
his eyes were clinically evaluated as normal at that time.  
Thus, there is no documentation of a head injury or any eye 
or vision problems in service.      

Additionally, it is unclear after review of the evidence 
whether the Veteran currently suffers from an eye disorder.  
Recent VA treatment records include "decreased vision" 
among the Veteran's active problems.  However, notably, no 
further clinical finding of an eye disorder is apparent in 
the records.  

Assuming that the Veteran's decreased vision represents 
refractive error of the eye, for purposes of entitlement to 
benefits, the law provides that refractive error of the eye 
is a congenital or developmental defect and not a disease or 
injury within the meaning of applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  Moreover, VA regulations 
specifically prohibit service connection for a refractory 
error of the eye unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  VAOPGCPREC 82-90. 

In this case, there is no indication in the record that the 
Veteran has decreased vision related to an in-service injury.  
As noted above, the service treatment records are absent of 
any reference to any head or eye injury.  Moreover, there is 
no medical evidence, to include a medical opinion, that links 
any eye disorder to service to include an in-service head 
trauma.  The Board affords the medical evidence, which does 
not show that the Veteran suffered a head trauma in service 
or has eye problems related to service, and the Veteran's 
statements contemporaneous to service denying any history of 
head injury or vision problems more probative weight than the 
Veteran's more recent unsupported statements regarding an in-
service head injury during the course of this appeal.

Although the Veteran has asserted that he currently suffers 
from an eye disorder as a result of an in-service head injury 
and the Veteran is competent to report having injured his 
head in service and his experience of vision problems, he is 
not shown to have the requisite medical expertise to diagnose 
an eye disorder or render a competent medical opinion 
regarding its cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his opinion is afforded no probative value.  Moreover, 
as he denied having a head injury at discharge and there is 
no evidence of a head injury in service, his account of such 
injury is not deemed credible.    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and service connection for an eye disorder is not 
warranted.

Service Connection for a Mouth Disorder

The Veteran contends that his current mouth (i.e., dental) 
disorder is secondary to medication he takes for his seizure 
disorder which was caused by an in-service head injury.  He 
seeks service-connected compensation benefits on such basis.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2008); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

In the present case, the medical evidence shows that the 
Veteran was diagnosed with severe periodontal disease of 
tooth #28, 29, and 31 and that such teeth were extracted in 
December 2003.  The Board also notes that the Veteran, more 
recently reported that he had teeth missing as well as sore 
gums in November 2006.  It is further noted that the Veteran 
reported having injured and chipped his lower teeth during a 
seizure episode at a November 1988 VA special 
neuropsychiatric examination.  Thus, it appears that the 
Veteran may have additional chipped and/or missing teeth 
although it does not appear that they have been specifically 
identified in the record.  

Nonetheless, while the Veteran has filed claims for a seizure 
disorder and residuals of a head injury, service connection 
has not been established for either disorder.  The Veteran 
does not allege and the evidence does not show that the 
Veteran's mouth disorder is related to his only service-
connected disability of PTSD.  Thus, an award of service 
connection for the Veteran's claimed mouth disorder on a 
secondary basis is not warranted in this case.      

Although the Veteran is not entitled to service connection 
for his claimed mouth disorder on a secondary basis, he is 
nonetheless entitled to consideration as to whether the 
disability is otherwise directly related to his period of 
active service.  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. 
§ 17.161.  38 C.F.R. §§ 3.381, 17.161 (2008).  

In the present case, the July 1969 pre-enlistment examination 
report notes that the Veteran's mouth was clinically 
evaluated as normal and, under "remarks and disqualifying 
dental defects," it is noted that the Veteran was 
"acceptable."  The record of dental treatment reveals that 
the Veteran had "pitis", which is presumably pulpitis, of 
tooth number 31 and underwent extraction of tooth number 30 
in September 1969.  On his discharge report of medical 
history, the Veteran indicated that he had severe tooth or 
gum trouble; however, the physician's summary and elaboration 
only reports that the Veteran had a toothache as a child 
without sequelae.  Notably, his mouth was clinically 
evaluated as normal and the Veteran's dental condition was 
described as "acceptable Class I" at discharge.

Upon review of the record, the Board finds that service 
connection for compensation benefits is not warranted for the 
Veteran's periodontal disease as the evidence does not show 
that the Veteran was treated for periodontal disease during 
his period of active service.  Furthermore, as provided by VA 
regulations, it is noted that periodontal disease is not 
considered to be a disabling condition, but may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  The Board also finds that service connection for 
compensation purposes is not warranted for the in-service 
extraction.  VA regulation precludes the award of service 
connection for the extractions of teeth (which were noted to 
be normal at entry) within 180 days of entry. 38 U.S.C.A. § 
3.381(d)(1).  In this case, the only documented in-service 
extraction was within the first 180 days of service; thus, 
service connection cannot be granted for the extraction or 
any residuals thereof.

The Board has also considered whether service connection may 
be warranted for treatment purposes.  VA regulation provides 
for various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
veterans having a noncompensable service-connected dental 
condition, provided that they apply for treatment within a 
specified period after service (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were prisoners of 
war (Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III-"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, the criteria for service connection for 
treatment benefits have not been met; the Veteran does not 
meet any of the foregoing conditions.  The Veteran does not 
contend and the evidence does not show that the Veteran's 
dental condition is the result of in-service trauma to 
include any combat trauma.  VAOPGCPREC 5-97 (January 22, 
1997) (dental extractions during service is not tantamount to 
dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma).  
Additionally, the Veteran does not meet the criteria for the 
other classes.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for service connection of a mouth disorder.  
Consequently, service connection, for either monetary or 
treatment benefits, is not warranted.

Service Connection for a Back Disorder

The Veteran seeks service connection for a back disorder.  He 
specifically asserts that he suffered a back injury after 
falling off a telephone pole during his period of active 
service and that he developed a back disorder as a result of 
the in-service injury.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

As noted above, the Veteran is shown to be in receipt of the 
CIB, which indicates that he engaged in combat with the 
enemy.  He argues that his back problem is the result of a 
fall from a telephone poll.  As previously discussed, the 
Board does not find his argument that this alleged injury 
enjoys the presumption afforded combat veterans under 
38 U.S.C.A. § 1154(b).  However, the Veteran also argues that 
he injured his back while jumping into a foxhole under combat 
conditions.  The undersigned finds such an account to be 
credible.  Therefore, pursuant to 38 U.S.C.A. § 1154(b), the 
Board accepts the Veteran's history of an in service back 
injury.  

Nevertheless, the evidence does not show that the Veteran 
currently suffers from a back disorder.  Recent VA treatment 
records include assessments of chronic low back pain; 
however, there is no indication that a medical examiner has 
attributed the Veteran's low back pain to a chronic low back 
disability.  Pain alone, without being attributed to a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
While the Board observes the Veteran has a medical history 
that includes a diagnosis of low back strain in December 2000 
and, notably, the Veteran reported having a history of back 
problems but specifically denied having sustained trauma to 
the back at that time, there is no indication that the 
Veteran's low back strain has been clinically identified as a 
chronic disability or that he has otherwise been diagnosed 
with a chronic back disability.

Although the Veteran has asserted that he currently suffers 
from a back disorder as a result of an in-service injury and 
the Veteran is competent to report having injured his back in 
service and his experience of back pain, he is not shown to 
have the requisite medical expertise to diagnose a back 
disorder or render a competent medical opinion regarding its 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his 
opinion is afforded no probative value.  Moreover, as the 
Veteran specifically denied having back trouble at discharge 
and there is no documentation of a back injury in service, 
the Board does not find the Veteran's recent accounts of an 
in-service back injury credible.    

Thus, the medical evidence does not show an in-service back 
injury or a diagnosis of a chronic back disorder at any time 
during the course of this appeal.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation. 
 See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  In the absence of evidence 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the 
Veteran is not shown to have a current back disorder and 
there is no credible evidence of an in-service back injury of 
record, the preponderance of the evidence is against the 
Veteran's claim and service connection for a back disorder is 
not warranted.  

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claims 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Having not presented new and material evidence, the claim for 
entitlement to service connection for headaches claimed as 
residual of head trauma is not reopened; the appeal is 
denied.

Entitlement to service connection for an eye disorder is 
denied. 

Entitlement to service connection for a mouth disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



REMAND

After careful review of the record, the Board finds that 
remand for further development is warranted before 
adjudicating the issues of service connection for a bilateral 
hand and foot disorder on the merits.

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the present case, the VA treatment records show that the 
Veteran is currently diagnosed with peripheral neuropathy of 
the hands and feet.  Also, the Veteran was diagnosed and 
treated with left thumb cellulitis in service, was treated 
for a swollen 

ankle in September and October of 1970 that appears to have 
been assessed as presumptive gonococci arthritis, was 
diagnosed with irritative scars over dorsa of feet in October 
1970, and acknowledged having foot trouble and continued 
treatment for left thumb cellulitis on his December 1970 
discharge report of medical history.  However, no medical 
examination or medical opinion has been afforded the Veteran 
with respect to his claims.  Upon consideration of the 
foregoing, the Board finds that the evidence, which reveals 
complaints of foot and hand problems in service and a current 
diagnosis of a bilateral foot and hand disorder, shows that a 
remand for a medical examination and medical nexus opinion 
with respect to the claims is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for appropriate 
medical examination(s) of his claimed 
bilateral hand disorder and bilateral foot 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  

Based on his or her review of the record 
and examination of the Veteran, the 
examiner must identify the appropriate 
diagnosis (or diagnoses) of any bilateral 
hand disorder and bilateral foot disorder 
demonstrated since October 2005 and state 
whether or not any identified current 
bilateral hand disorder or bilateral foot 
disorder is "at least as likely as not" 
(i.e., probability of 50 percent) related 
to active military service to include any 
symptomatology shown therein.  The 
examiner should also comment on whether 

or not the Veteran demonstrated acute or 
subacute peripheral neuropathy of the 
hands and/or feet approximately within the 
first two years after discharge from 
service.  The examiner should provide a 
thorough rationale for his or her opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


